DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement (IDS)
The information disclosure statement filed October 13, 2021, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10825417 in view of Yoked (US Patent No. 7,178,727 B2).  Although this application represents itself as a divisional from a restriction/election originally made in the parent, the present claims are not the same claims that were originally nonelected subject to the requirement.  Distinguishing limitations that were included in the present claims (e.g., “identify a particular user”) and that contributed to the restriction requirement were incorporated into the elected claims in the parent prior to allowance, and have been removed from current independent claims 1 and 18.  The current claims are generally broader than those in the parent, which includes all of the presently claimed limitations except the housing.  The housing would have been obvious in view of Yoked as explained below in the detailed prior art rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
Step 1:
In the instant case claims 18-20 are directed to a process and are therefore within a statutory category.  See MPEP 2106.03, Eligibility Step 1.
Step 2A, Prong 1:
 The claims also recite, inter alia,
“wirelessly receiving … power and data signals; harvesting energy from the power signals; processing the data signals to determine display data for presentation to the proximate users; and …present, … the display data to the proximate users.” Claim 18.

A careful analysis of the above limitations, each on its own and all together combined, results in the conclusion that each on its own recites an abstract idea and in combination they altogether simply recite a slightly more detailed abstract idea.  The recited abstract idea falls within the grouping of abstract ideas described as mental processes such as concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  See MPEP 2106.04(a); 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A (MPEP 2106.04(d)).
Step 2A, Prong 2:
In order to address prong 2 (MPEP 2106.04(d); 2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  MPEP 2106.04(d); 2019 PEG, Step2A2, 84 FR 50.  The additional elements in the present claims are one or more antennas situated within a housing and a display situated with the housing.  These additional elements have been considered individually, in combination, and altogether as a whole together with the functions they perform, e.g., the antennae receive and “harvest” energy and data signals and the display displays the data.  These additional elements do not integrate the judicial exception into a practical application because the claims merely identify well known prior art devices and recite them performing the most basic functions for which they exist.  The substantive process is recited only by descriptions of abstract intended results of the steps (receiving and displaying data) without indicating any particular specialized acts to obtain any particular specialized results.  The additional elements do not improve the functioning of any computer or other technology or technical field, they do not apply the judicial exception with or by use of a particular machine, they do not transform or reduce a particular article to a different state or thing, and they fail to apply or use the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.
	The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that applies a judicial exception by use of generic computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.  Claimed elements that are not abstract are identified broadly and generally as applying the method, and the method itself is described only by way of the intended functional results of unidentified activities, without reference to any particular functional acts or specific functions performed by any particularly identified machines, and without reference to its use in conjunction with any particular item of manufacture.
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
The additional elements have not been found to integrate the abstract idea into a practical application.
Step 2B:
Although the additional elements have not been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional elements that amount to an inventive concept (“significantly more” than the judicial exception).  MPEP 2106.05; 2019 PEG, step 2B.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sparse additional elements of the claim are mere props supporting instructions to implement an abstract idea or other exception on a computer. MPEP 2106.05(f).  The claims invoke machinery merely as tools to perform an abstract process.  Simply adding a general purpose machine or components to an abstract idea does not provide significantly more.  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely implement abstract ideas using generic devices, and fail to present a technical solution to a technical problem created by the use of the technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  See Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
No technical problem is indicated and the claims are not directed to a technical solution to such a problem.  The method claimed is a series of steps taken to practice an entrepreneurial activity. It does not identify any technical problem that arises within said equipment and does not offer a technical solution to any such problem.  It ultimately only describes an abstract idea and indicates the intention to “apply it.”  Merely confining the abstract idea to a particular field is insufficient to render it eligible subject matter.  The claimed invention is patent ineligible because the innovative aspect (if there is one) is an entrepreneurial rather than a technological one.  Bilski v. Kappos, 130 S. Ct. 3218, 3245; 177 L. Ed. 2d 792, 822; 2010 U.S. LEXIS 5521, 73; 95 U.S.P.Q.20 (BNA) 1001 (2010) (citing Merges, Property Rights for Business Concepts and Patent System Reform, 14 Berkeley Tech. L. J. 577, 585 (1999)); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. Nov. 14, 2014) (“A rule holding that claims are impermissibly abstract if they are directed to an entrepreneurial objective, such as methods for increasing revenue, minimizing economic risk, or structuring commercial transactions, rather than a technological one, would comport with the guidance provided in both Alice and Bilski.” Mayer, J, concurring).
Finally, dependent claims 19-20 do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  MPEP 2106.05; 2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  MPEP 2106.05; 2019 PEG, supra.  The preceding analysis applies to all statutory categories of invention.  Claims 18-20 are rejected as ineligible for patenting under 35 USC 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-9, 11-12, and 18, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoked (US Patent No. 7,178,727 B2).
Yoked teaches all the limitations of claims 1, 8-9, 11-12, and 18.  For example Yoked discloses a wirelessly powered electronic display apparatus for presenting communications to proximate users in a wireless power delivery environment, and Yoked further teaches, regarding
Claim 1. A wirelessly powered electronic display apparatus for presenting communications to proximate users in a wireless power delivery environment, the apparatus comprising:	●	a housing (claims 1, 13; see at least figs. 1-3, 9);	●	an electronic display disposed on the housing, the electronic display configured to present display data to proximate users in the wireless power delivery environment (claims 1, 13; see at least figs. 1-3, 9, 11; c4:24-57 “price display fields on the display module; and a power source, for example a battery 50 pack, on the display module to provide power for the display elements”);	●	one or more antennas situated within the housing, the one or more antennas configured to wirelessly receive power and data signals (claims 1, 13, 18; see at least abstract “receiver/decoder module… for receiving signals,” figs. 9-10.  Please note: although disclosed explicitly in the reference the presence of antennae is an absolute requirement in a system transmitting and/or receiving power and/or data wirelessly, and would therefore be inherent in any case.); andelectronic circuitry situated within the housing and communicatively coupled to the one or more antennas and the electronic display, the electronic circuitry configured to:	●	harvest energy from the power signals (claims 1, 13, 18; see at least c3:55-60 “relies upon a transponder that derives its power from a received wireless signal,” c7:50-67 “power sources suitable for this invention could include a circuit containing a capacitor that is charged from an external source of power such as a microwave source.”  Examiner notes that the reference also discloses solar cells.  Solar cells derive power wirelessly.); 	●	process the data signals to determine the display data for presentation to the proximate users (claims 1, 18; see at least abstract “decoding same to be inputted to the price display field,” figs. 1, 9-10; c3:15-41); and	●	direct the electronic display to present the display data to the proximate users (claims 1, 18; see at least abstract “decoding same to be inputted to the price display field,” figs. 1, 9-10; c3:15-41).
Claim 8. The wireless electronic display apparatus of claim 1, wherein the display data comprises information associated with an item or product, the information including one or more of item description information, item pricing information, an aggregated customer score or rating associated with the item, or customer reviews associated with the item (claim 8; see at least abstract, figs. 1-2, 4, 6, 11. Please note:  The phrase "at least one of" precedes the recitation of alternative or optional limitations only one of which is required.  Language claiming elements in the alternative is anticipated by the presence of any single alternative.  Beyond that it does not result in any further limitation because it merely represents contingencies that are not required.  Applicant(s) are reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure."; and In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.").  Examiner also notes that although the prior art discloses this feature or its equivalent the description of the information as claimed is nonfunctional descriptive information because it has no functional role in the method.  Descriptive material that has no functional role in the method will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983). MPEP 2111.05. The rationale behind the printed matter cases has been extended to method claims in which an instructional limitation is added to a method known in the art.  Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See Praxair Distrib. v. Mallinckrodt Hosp. Prods. IP, 2018 U.S. App. LEXIS 12707, 2018 WL 2224150 (Fed. Cir. May 16, 2018); In re Kao, 639 F.3d 1057, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); MPEP 2111.05.).
Claim 9. The wireless electronic display apparatus of claim 1, wherein the electronic circuitry is further configured to facilitate payment processing functionality (claims 9, 17; see at least fig. 11, c4:40-57, c5:1-16, 59-64; c6:15-20).Claim 11. The wireless electronic display apparatus of claim 1, wherein the communications are determined based on aggregate behavior of users or pattern detection within a retail environment (claim 11; see at least c1:10-20, 30-40; c5:45-50).Claim 12. The wireless electronic display apparatus of claim 11, wherein the communications comprise demand-based pricing information (claim 12; see at least c1:10-20, 30-40; c5:45-50, c12:1-6).Claim 18. A method of operating an electronic display apparatus for presenting communications to proximate users in a wireless power delivery environment, the method comprising:	●	wirelessly receiving, via one or more antennas situated within a housing of the electronic display apparatus, power and data signals (claims 1, 13, 18; see at least abstract “receiver/decoder module… for receiving signals,” figs. 9-10.  Please note: although disclosed explicitly in the reference the presence of antennae is an absolute requirement in a system transmitting and/or receiving power and/or data wirelessly, and would therefore be inherent in any case.);	●	harvesting energy from the power signals (claims 1, 13, 18; see at least c3:55-60 “relies upon a transponder that derives its power from a received wireless signal,” c7:50-67 “power sources suitable for this invention could include a circuit containing a capacitor that is charged from an external source of power such as a microwave source.”  Examiner notes that the reference also discloses solar cells.  Solar cells derive power wirelessly.);	●	processing the data signals to determine display data for presentation to the proximate users (claims 1, 18; see at least abstract “decoding same to be inputted to the price display field,” figs. 1, 9-10; c3:15-41); and	●	directing the electronic display to present, via a display situated with the housing, the display data to the proximate users (claims 1, 18; see at least abstract, figs. 1-3, 9-11; c3:15-41, c4:24-57 “price display fields on the display module; and a power source, for example a battery 50 pack, on the display module to provide power for the display elements”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 10, 13-17, and 19-20, are rejected under 35 U.S.C. 103 as being unpatentable over Yoked (US Patent No. 7,178,727 B2) in view of Fujisaki (US Patent No. 8,639,214 B1).
		Yoked teaches all of the above as noted in the rejection under 35 USC 102, but does not explicitly disclose wherein the electronic circuitry is further configured to identify a particular user that is proximate to the electronic display apparatus. Fujisaki also teaches a) an electronic display apparatus, b) one or more antennas configured to wirelessly receive power signals and data signals, c) harvesting energy from received power signals, and d) process the data signals to determine the display data, and Fujisaki further discloses wherein the electronic circuitry is further configured to identify a particular user that is proximate to the electronic display apparatus. Fujisaki discloses, regardingClaim 2. The wireless electronic display apparatus of claim 1, wherein the electronic circuitry is further configured to identify a particular user that is proximate to the electronic display apparatus (claims 2, 13, 19; see at least c19:25- 55 "voice recognition," a ticket stored on a device, "ecard function, ... device is within a certain distance from a charging device, a fare is charged," wherein the user is identified by their registered device.).Claim 3. The wireless electronic display apparatus of claim 2, wherein the electronic circuitry identifies the particular user is proximate using a radio frequency identification (RFID) tag (claims 3, 14; see at least c43:55-67, c44, c45:1-25).Claim 4. The wireless electronic display apparatus of claim 3, wherein the RFID tag is embedded in a card (claim 4; see at least c3:23-30, c19:40-50).Claim 5. The wireless electronic display apparatus of claim 2, wherein the electronic circuitry identifies the particular user is proximate via a client identifier embedded in a power receiver client of a mobile device associated with the particular user (claims 5, 14; see at least c19:25-55).Claim 6. The wireless electronic display apparatus of claim 2, wherein the electronic circuitry is further configured to:	●	access the particular user's purchase history (claims 6, 15; see at least c15 “TV audiovisual data recording function, wherein a TV audiovisual data is recorded,” c22 “a website history recording function, wherein a history of web pages accessed by the user of said communication device is recorded and displayed on said display.”  Please note: Fujisaki is directed to providing content for purchase via a variety of devices, including television and personal devices by internet, thus historical records of these functions discloses purchase history.); and	●	direct the electronic display to present the particular user's purchase history to the particular user (claims 6, 15; see at least c15 “TV audiovisual data recording function, wherein a TV audiovisual data is recorded,” c22 “a website history recording function, wherein a history of web pages accessed by the user of said communication device is recorded and displayed on said display.”  See previous comment.).
Yoked in view of Fujisaki discloses, regarding
Claim 7. The wireless electronic display apparatus of claim 6, wherein the electronic circuitry is further configured to:	●	access purchase recommendations for the particular user, wherein the purchase recommendations are generated based on one or more of the user's purchase history, items currently in the particular user's electronic basket, and preferences of the particular user (claims 7, 16, 20; see at least Yoked c2:39-41, c3:16-40 “marketing advantages will be enjoyed by users of the system due to the look, feel and potentially sounds and visuals alerts of the invention, which are designed to attract attention from consumers during the 40 shopping experience,” c5:45-50 “permits the retailer to monitor sales and adjust marketing strategy in response”.  Please note: see previous comments concerning alternative and optional limitations.); and	●	direct the electronic display to present the purchase recommendations to the particular user (claims 7, 16, 20; see at least Yoked c2:39-41, c12:60-65).
Claim 10. The wireless electronic display apparatus of claim 8, wherein the electronic circuitry facilitates payment processing by one or more of:	●	providing the user with a QR code to facilitate payment via a mobile device capable of scanning the QR code, or providing a near field communication transponder configured to facilitate payment via the wireless electronic display apparatus (claim 10; see at least Fujisaki c42:55-67, c43:1-55.  Please note: see previous comment regarding optional or alternative limitations.).Claim 13. A wirelessly powered electronic display apparatus for presenting communications to proximate users in a wireless power delivery environment, the apparatus comprising:	●	a housing (claims 1, 13; see at least Yoked figs. 1-3, 9);	●	an electronic display disposed on the housing, the electronic display configured to present the communications to the proximate users in the wireless power delivery environment (claims 1, 13; see at least Yoked figs. 1-3, 9, 11; c4:24-57 “price display fields on the display module; and a power source, for example a battery 50 pack, on the display module to provide power for the display elements”);	●	one or more antennas situated within the housing, the one or more antennas configured to wirelessly receive power signals and data signals (claims 1, 13, 18; see at least Yoked abstract “receiver/decoder module… for receiving signals,” figs. 9-10.  Please note: although disclosed explicitly in the reference the presence of antennae is an absolute requirement in a system transmitting and/or receiving power and/or data wirelessly, and would therefore be inherent in any case.);	●	electronic circuitry situated within the housing and communicatively coupled to the one or more antennas and the electronic display, the electronic circuitry configured to:	●	identify a particular user that is proximate to the wireless electronic display apparatus (claims 2, 13; see at least Fujisaki c19:25- 55 "voice recognition," a ticket stored on a device, "ecard function, ... device is within a certain distance from a charging device, a fare is charged," wherein the user is identified by their registered device.);	●	harvest energy from the power signals (claims 1, 13, 18; see at least Yoked c3:55-60 “relies upon a transponder that derives its power from a received wireless signal,” c7:50-67 “power sources suitable for this invention could include a circuit containing a capacitor that is charged from an external source of power such as a microwave source.”  Examiner notes that the reference also discloses solar cells.  Solar cells derive power wirelessly.);	●	process the data signals to determine particular communications for presentation to the particular user (claim 13; see at least Yoked abstract “decoding same to be inputted to the price display field,” figs. 1, 9-10; c3:15-41; in view of Fujisaki c15 “TV audiovisual data recording function, wherein a TV audiovisual data is recorded,” c22 “a website history recording function, wherein a history of web pages accessed by the user of said communication device is recorded and displayed on said display”); and	●	direct the electronic display to present the particular communications to the proximate user (claim 13; see at least Yoked abstract, figs. 1, 9-10; c3:15-41; in view of Fujisaki c15 “TV audiovisual data recording function, wherein a TV audiovisual data is recorded,” c22 “a website history recording function, wherein a history of web pages accessed by the user of said communication device is recorded and displayed on said display”).Claim 14. The wireless electronic display apparatus of claim 13, wherein the electronic circuitry identifies the particular user is proximate using a radio frequency identification (RFID) tag or via a client identifier embedded in a power receiver client of a mobile device associated with the particular user (claims 3, 14; see at least Fujisaki c19:25- 55, c43:55-67, c44, c45:1-25.  Please note: see previous comments concerning alternative limitations).Claim 15. The wireless electronic display apparatus of claim 13, wherein the electronic circuitry is further configured to:	●	access the particular user's purchase history (claims 6, 15; see at least Fujisaki c15 “TV audiovisual data recording function, wherein a TV audiovisual data is recorded,” c22 “a website history recording function, wherein a history of web pages accessed by the user of said communication device is recorded and displayed on said display.”  Please note: Fujisaki is directed to providing content for purchase via a variety of devices, including television and personal devices by internet, thus historical records of these functions discloses purchase history.); and	●	direct the electronic display to present the particular user's purchase to the particular user (claims 6, 15; see at least Fujisaki c15 “TV audiovisual data recording function, wherein a TV audiovisual data is recorded,” c22 “a website history recording function, wherein a history of web pages accessed by the user of said communication device is recorded and displayed on said display.”  See previous comment.).Claim 16. The wireless electronic display apparatus of claim 13, wherein the electronic circuitry is further configured to:	●	access purchase recommendations for the particular user, wherein the purchase recommendations are generated based on one or more of the user's purchase history, items currently in the particular users electronic basket, and preferences of the particular user (claims 7, 16, 20; see at least Yoked c2:39-41, c3:16-40 “marketing advantages will be enjoyed by users of the system due to the look, feel and potentially sounds and visuals alerts of the invention, which are designed to attract attention from consumers during the 40 shopping experience,” c5:45-50 “permits the retailer to monitor sales and adjust marketing strategy in response”.  Please note: see previous comments concerning alternative and optional limitations.); and	●	direct the electronic display to present the purchase recommendations to the particular user (claims 7, 16, 20; see at least Yoked c2:39-41, c12:60-65).Claim 17. The wireless electronic display apparatus of claim 13, wherein the electronic circuitry is further configured to facilitate payment processing functionality (claims 9, 17; see at least Yoked fig. 11, c4:40-57, c5:1-16, 59-64; c6:15-20).Claim 19. The method of claim 18, further comprising:	●	identifying a particular user that is proximate to the electronic display apparatus (claims 2, 13, 19; see at least Fujisaki c19:25- 55 "voice recognition," a ticket stored on a device, "ecard function, ... device is within a certain distance from a charging device, a fare is charged," wherein the user is identified by their registered device.).Claim 20. The method of claim 19, further comprising:	●	generating purchase recommendations associated with the particular user based on one or more of a purchase history of the particular user, items currently in the particular user's electronic basket, and preferences of the particular user (claims 7, 16, 20; see at least Yoked c2:39-41, c3:16-40 “marketing advantages will be enjoyed by users of the system due to the look, feel and potentially sounds and visuals alerts of the invention, which are designed to attract attention from consumers during the 40 shopping experience,” c5:45-50 “permits the retailer to monitor sales and adjust marketing strategy in response”.  Please note: see previous comments concerning alternative and optional limitations.); and	●	directing the electronic display to present the purchase recommendations to the particular user (claims 7, 16, 20; see at least Yoked c2:39-41, c12:60-65).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	●	Tripathi et al., Patent No. US 9,971,353 B2: teaches wireless charging and message transmission to an electric car in a parking lot. fig. 11 "accept a charging request from a vehicle," c4:13-20 , c6:1-21 "After the charging station 102a receives a request from the vehicle," c6:31-32.
	●	Lee et al., Patent No. US 9,094,059 B2: teaches the independent claims of the present invention.
	●	ITAKURA, JP 5401893 B2: teaches an equivalent invention however with additional cash register functionality.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        December 17, 2022